DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
Response to Amendment
Applicant’s amendments and remarks, filed 9/24/2021, are acknowledged.
Applicant’s amendments to Claims 1, 7, 13, 14, and 19 are acknowledged.
Applicant’s cancelation of claims 2-4, 6, 10-12, and 15-18 have been acknowledged.
Rejections Withdrawn
The rejections of claims 1-20 under 35 U.S.C. 101 have been withdrawn in view of the applicant’s remarks and the amendments made to claims 1, 13 and 14.

Therefore the rejections of claims 7-9 under 35 U.S.C. 103 have been also been withdrawn due to their dependency on Claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the original Claim 18 is not found in prior art. The prior art of record does not disclose the pulse pressure expressed as ΔP = ρ * PWV * ΔV where ΔP is the pulse pressure, ρ is a blood density, PWV is a pulse wave velocity, and ΔV is a blood flow rate amplitude. The prior art of record, specifically Nakajima expresses the pulse pressure as systolic blood pressure – diastolic blood pressure.  Additionally an updated search was done with no art found to teach the newly added limitations.  Therefore the prior art of record does not teach a biological analysis device including two sensors to measure pulse pressure and average blood pressure where a controller calculates a pulse pressure index, an average blood pressure index, a systolic blood pressure and a diastolic blood pressure. The pulse pressure index and average blood pressure index being calculated in accordance with a blood flow index which is calculated based on a laser light reflected and received from the body.  The controller being configured to calculate the pulse pressure index and the average blood pressure index using a detection signal of the first and second detection devices.  The pulse .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Title Change
Title of the invention claimed has been changed as noted in the Bib Data Sheet to be more descriptive where the new title is clearly indicative of the invention to which the claims are directed as per MPEP 606.
Conclusion
Claims 1, 5, 7-9, 13-14 and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         

/SERKAN AKAR/Primary Examiner of Art Unit 3793